DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device for targeted” in claims 1 and 14, “an NH3 feed device” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2013/0202506 A1 to Pfister et. al. (Pfister) in view of Pub No. US 2017/0051654 A1 to Gupta et. al. (Gupta).

In Reference to Claim 1
Pfister teaches (except for the bolded and italic recitations below):
A method for operating an exhaust-gas aftertreatment system of an internal combustion engine, wherein the exhaust-gas aftertreatment system has particle filter (12) arranged in the exhaust-gas line, and a device (13) for targeted, defined variation of the NH3 and/or NOx concentration is arranged in the exhaust-gas mass flow upstream of the SCR particle filter (12), and a first concentration sensor (17) arranged in the exhaust-gas mass flow downstream of the SCR particle filter (13) method comprising: 
setting the internal combustion engine (11) to a diagnostic operating mode (first phase and second phase) , wherein certain relevant diagnostic operating parameters of the internal combustion engine (11) are verified for, set, or adjusted to, correspondence with diagnostic default values; 
inducing, in the presence of the diagnostic operating mode, a targeted, defined NH3 concentration change and/or NOx concentration change in the exhaust-gas mass flow upstream of the SCR particle filter in relation to the values of the NH3 concentration and/or of the NOx concentration present in the diagnostic operating mode; 
measuring the NH3 and/or NOx concentration change in the exhaust-gas mass flow downstream of the SCR particle filter (13) within a specified time window directly following the NH3 and/or NOx concentration change measured upstream of the SCR particle filter (13) using the first concentration sensor (17) generating a corresponding first concentration measurement signal;
providing a correlating concentration comparison value on the basis of the first concentration measurement signal; 
particle filter (13) on the basis of the respective concentration comparison value and predefined limit values; and 
diagnosing the SCR particle filter (13) as defective if the evaluation yields that the concentration comparison value has overshot a predefined limit value (see at least Pfister Figs. 1-6 and paragraphs 31-41). 
Pfister teaches to diagnose the SCR (13) however does not explicitly teaches (bolded and italic recitations above) to set the internal engine to a diagnostic operating mode and the SCR catalyst having a DPF within. However, it is known in the art before the effective filing date of the claimed invention was made to set the internal engine to a diagnostic operating mode and the SCR catalyst having a DPF within. For example, Gupta teaches to set the internal engine (20) to a diagnostic operating mode and the SCR catalyst (70) having a DPF within. Gupta further teaches that SCR having DPF within provides further purification of particulate matters and NOx, and performing such function provides improve diagnose of the SCR device (see at least Gupta Figs. 1 and 7 and paragraphs 22-26, 67). Therefore it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the system Pfister to include the SCR with DPF and setting the engine to a diagnostic operating mode as taught by Gupta in order to further purify the particulates and improve diagnose of the SCR device.

In Reference to Claim 2


In Reference to Claim 3
The method as claimed in claim 1 (see rejection to claim 1 above), wherein the diagnostic operating mode is characterized by at least one of the following diagnostic 
operating parameters: engine speed of the internal combustion engine between 1100 and 1900 revolutions/minute; 
operating temperature of the SCR particle filter between 250°C and 350°C; 
pressure difference of the exhaust-gas mass flow across the SCR particle filter between 3 bar and 7 bar; 
stored NH3 quantity in the SCR particle filter (12) above a predefined threshold value (any amount less than #20); and 


In Reference to Claim 4
The method as claimed in claim 2 (see rejection to claim 2 above), wherein the defined NOx concentration change upstream of the SCR particle filter (12) consists in of an increase or a reduction of NOx concentration set as a result of a defined reduction or increase of an exhaust- gas recirculation rate of the first exhaust-gas recirculation device and/or of the further exhaust-gas recirculation device (13) (see at least Pfister Figs. 1-6 and paragraphs 31-41).  

In Reference to Claim 5
The method as claimed in claim 2 (see rejection to claim 2 above), wherein the defined NH3 concentration change upstream of the SCR particle filter (12) consists of a defined increase or reduction of the NH3 concentration set as a result of a defined increase or reduction of the added quantity of the NH3 solution by the NH3 feed device (13) (see at least Pfister Figs. 1-6 and paragraphs 31-41).  

In Reference to Claim 6
The method as claimed in claim 1 (see rejection to claim 1 above), wherein, the evaluation of the NOx concentration change and/or NH3 

In Reference to Claim 7
The method as claimed in claim 1 (see rejection to claim 1 above), further comprising providing, in the course of the NH3 and/or NOx concentration change, a concentration increase and an immediately subsequent concentration reduction; 
wherein, after the concentration increase for a particular first period of time, the concentration reduction occurs to such a selected value, and for such a selected second period of time, that a resulting mean value of the NH3 and/or NOx concentration over the duration of the concentration increase and of the concentration reduction corresponds to the value of the NH3 and/or NOx concentration prevailing before the concentration increase (Pfister is capable of performing the function above) (see at least Pfister Figs. 1-6 and paragraphs 31-41).  

In Reference to Claim 8


In Reference to Claim 9
The method as claimed in claim 1 (see rejection to claim 1 above), wherein the respective specified time window has a duration of less than or equal to 5 seconds

In Reference to Claim 10
The method as claimed in any of claims claim 1 (see rejection to claim 1 above) further comprising withdrawing, after the diagnosis of the SCR particle filter (12), the targeted, defined NH3 and/or NOx concentration change in the exhaust-gas mass flow upstream of the SCR particle filter (12) and, in a manner dependent on the diagnosis result, transferring the internal combustion engine back into the normal working operating mode and operating in a mode designated as, emergency operation (Pfister is capable of performing the function above) (see at least Pfister Figs. 1-6 and paragraphs 31-41).  

In Reference to Claim 11

an additional concentration sensor is arranged in the exhaust-gas mass flow upstream of the SCR particle filter (12) (Pfister teaches that an additional sensor can be located upstream of the SCR (12) (Pfister paragraphs 18); 
the additional concentration sensor generates a second concentration measurement signal correlating with the NH3 and/or NOx concentration change in the exhaust-gas mass flow upstream of the SCR particle filter (12); the concentration comparison value used for the evaluation of the measured NH3 and/or NOx concentration change downstream of the SCR particle filter (12) is based on the respective NH3 and/or NOx concentration changes downstream and upstream of the SCR particle filter (12) determined within the defined time window (Pfister is capable of performing the function above) (see at least Pfister Figs. 1-6 and paragraphs 31-41).  

In Reference to Claim 12
The method as claimed in claim 11 (see rejection to claim 11 above), wherein the values of the NH3 and/or NOx concentration changes determined within the defined time window at a particular point in time, and/or the gradients of said concentration changes, in each case upstream and downstream of the SCR particle filter (12) are compared with one another or set in relation to one another (Pfister is capable of performing the function above) (see at least Pfister Figs. 1-6 and paragraphs 31-41).  

In Reference to Claim 13
The method as claimed in claim 12 (see rejection to claim 12 above), wherein the NH3 and/or NOx concentration change has a concentration increase and an immediately subsequent concentration reduction, and the values and/or the gradients of the concentration increase and of the concentration reduction in each case upstream and downstream of the SCR particle filter (12) are used in combination with one another for the evaluation of the measured NH3 and/or NOx concentration change downstream of the SCR particle filter (12) (Pfister is capable of performing the function above) (see at least Pfister Figs. 1-6 and paragraphs 31-41).  

In Reference to Claim 14
Pfister teaches (except for the bolded and italic recitations below):
An exhaust-gas aftertreatment system of an internal combustion engine, the system comprising: 
an SCR particle filter arranged in an exhaust-gas line; 
a device (13) for targeted, defined variation of the NH3 and/or NOx concentration in the exhaust-gas mass flow upstream of the SCR particle filter (12);
a first concentration sensor (17) for measuring the NH3 and/or NOx concentration in the exhaust-gas mass flow downstream of the SCR particle filter (12); and  
particle filter (12) using the device (13) for targeted, defined variation of the NH3 and/or NOx concentration and for detecting a first concentration measurement signal output by the first concentration sensor (17); 
wherein the electronic processing and control unit (18) is configured to execute a method for operating an exhaust-gas aftertreatment system of an internal combustion engine (11), 
the method comprising: 
setting the internal combustion engine (11) to a diagnostic operating mode (first phase and second phase) , wherein certain relevant diagnostic operating parameters of the internal combustion engine (11) are verified for, set, or adjusted to, correspondence with diagnostic default values; 
inducing, in the presence of the diagnostic operating mode, a targeted, defined NH3 concentration change and/or NOx concentration change in the exhaust-gas mass flow upstream of the SCR particle filter in relation to the values of the NH3 concentration and/or of the NOx concentration present in the diagnostic operating mode; 
measuring the NH3 and/or NOx concentration change in the exhaust-gas mass flow downstream of the SCR particle filter (13) within a specified time window directly following the NH3 and/or NOx concentration change measured upstream of the SCR particle filter (13) using the first concentration sensor (17) generating a corresponding first concentration measurement signal;

evaluating the NH3 and/or NOx concentration change downstream of the SCR particle filter (13) on the basis of the respective concentration comparison value and predefined limit values; and 
diagnosing the SCR particle filter (13) as defective if the evaluation yields that the concentration comparison value has overshot a predefined limit value (see at least Pfister Figs. 1-6 and paragraphs 31-41). 
Pfister teaches to diagnose the SCR (13) however does not explicitly teaches (bolded and italic recitations above) to set the internal engine to a diagnostic operating mode and the SCR catalyst having a DPF within. However, it is known in the art before the effective filing date of the claimed invention was made to set the internal engine to a diagnostic operating mode and the SCR catalyst having a DPF within. For example, Gupta teaches to set the internal engine (20) to a diagnostic operating mode and the SCR catalyst (70) having a DPF within. Gupta further teaches that SCR having DPF within provides further purification of particulate matters and NOx, and performing such function provides improve diagnose of the SCR device (see at least Gupta Figs. 1 and 7 and paragraphs 22-26, 67). Therefore it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the system Pfister to include the SCR with DPF and setting the engine to a diagnostic operating mode as taught by Gupta in order to further purify the particulates and improve diagnose of the SCR device.

In Reference to Claim 15
The exhaust-gas aftertreatment system as claimed in claim 14 (see rejection to claim 14 above), further comprising an additional concentration sensor arranged in the exhaust-gas mass flow upstream of the SCR particle filter (12) measuring the NH3 and/or NOx concentration upstream of the SCR particle filter (12) (Pfister teaches that an additional sensor can be located upstream of the SCR (12) (see at least Pfister Figs. 1-6 and paragraphs 18, 31-41).  

In Reference to Claim 16
The exhaust-gas aftertreatment system as claimed in claim 14 (see rejection to claim 14 above) wherein the device for targeted (13), defined variation of the NH3 and/or NOx concentration in the exhaust-gas mass flow upstream of the SCR particle filter (12) includes an NH3 feed device (13) for the feed of an NH3 solution into the exhaust-gas line and/or a first exhaust-gas recirculation device branching off from the exhaust-gas line upstream of the SCR particle filter and/or has a further exhaust-gas recirculation device branching off from the exhaust-gas line downstream of the SCR particle filter (Pfister teaches that an additional sensor can be located upstream of the SCR (12) (see at least Pfister Figs. 1-6 and paragraphs 18, 31-41).  

In Reference to Claim 17
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2011/0296905 A1 to Bastoreala et. al. (Bastoreala) teaches to diagnose the SCR catalyst.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        March 26, 2021